 563308 NLRB No. 82EVENING NEWS1Review was requested of the Acting Regional Director's findingsthat: (1) the Employer's motor route carriers are independent con-
tractors, rather than employees as urged by the Petitioner; (2) an
overall unit of all employees is an appropriate unit for bargaining,
rejecting the Employer's contention that seven separate departmental
units are the only appropriate units; (3) the Employer's sports editor
is a supervisor within the meaning of Sec. 2(11) of the Act, contrary
to the Petitioner's assertion; (4) the classified advertising manager,
who the Employer argues should be excluded from the unit as a
managerial employee, may vote subject to challenge; and (5) the
receptionist/personal assistant to the publisher, who the Employer as-
serts should be excluded from the unit as a confidential employee,
may vote subject to challenge. All portions of the Acting Regional
Director's Decision addressing the first two enumerated issues are
attached.2While not relying on the Petitioner's rejected brief (See footnote1), acnowledgment of this and other changed positions permits a
more orderly disposition of the issues in this matter.American Publishing Company of Michigan, d/b/aThe Evening News and International Union,United Automobile, Aerospace and Agricul-
tural Implement Workers of America, UAW,
AFL±CIO, Petitioner. Case 7±RC±19768August 31, 1992ORDER DENYING REVIEWBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Petitioner's and the
Employer's requests for review of the Acting Regional
Director's Decision and Direction of Election (relevant
portions of which are attached), as well as the Employ-
er's and the Petitioner's opposition briefs. The requests
for review are denied as they raise no substantial
issues warranting review.1APPENDIXThe Employer, a Delaware corporation, is engaged in thepublishing of a Monday through Friday daily newspaper, The
Evening News, a Sunday newspaper, the Sault Sunday, and
the Tri-County Buyers' Guide which issues on Saturdays, as
well as commercial job printing at its Sault Ste. Marie,
Michigan facility. The Petitioner initially sought a unit of all
full-time and regular part-time employees of the Employer
with the exception of inserters, office clerical employees,
guards and supervisors. At the hearing, Petitioner amended
its petition to seek two separate Units of mechanical and
non-mechanical employees. It is noted that in its brief, Peti-
tioner resumed its position for a single, overall, unit.2TheEmployer contends that the employees of each of its depart-
ments should constitute a separate unit and that the inserters
share a community of interest with other mail room employ-
ees which warrants their inclusion in a mail room Unit. In
addition, the Employer contends that the motor route carriers
are independent contractors who are not eligible to be in-
cluded in any unit, but that if they are found to be employ-ees, then its youth carriers must also be found to be employ-ees. The parties also disagree as to the eligibility of certain
individuals. The Employer asserts, contrary to the Petitioner,
that the sports editor, Linda Locey, and the mail room super-
visor, Noel Hallesy, should be excluded as supervisors. The
Employer further asserts, contrary to the Petitioner, that clas-
sified advertising manager Penny Joss should be excluded as
a managerial employee, and Rhonda Coullard should be ex-
cluded as a confidential employee. The Petitioner sees to in-
clude the janitor, Ralph Vert, while the Employer contends
that he should be excluded as lacking a community of inter-
est with any other employees. Lastly, the Employer contends
that circulation operations manager Tammy Tremble and cir-
culation administrative manager Tony Gillespie should be ex-
cluded as supervisors. While the Petitioner at the hearing
took the position that Tremble and Gillespie were eligible
employees, it is noted that in its brief the Petitioner conceded
their supervisory status. In view of the fact that the record
evidence, including evidence of authority to discipline and
schedule employees, supports the now concurrent positions
of the parties, Tremble and Gillespie are excluded from any
unit as I find them to be supervisors within the meaning of
the Act.The Employer's facility consists of an original bi-levelbuilding and an adjacent, newer, single-level building which
houses the press room. Each building has its own entrances
from the outside but the structures are connected by two
doorways from the press room, one leading to the upper and
the other to the lower level of the original building. The mail
room and the pre-press camera room are located on the lower
level. All other departments are located on the upper level
of the older building. There are three time clocks; one eachon the upper and lower levels of the original building and
one in the press room. Men's and women's rest rooms are
situated on both levels of the main building; the press room
has a single rest room. A lunch area for the use of all em-
ployees is located in the mail room.Ken Fazzari, editor, Amy Gadzinski, composing depart-ment manager, Wayne McQuaig, press department manager,
Richard Beadle, advertising department manager, and Valerie
Rose, business department manager, are the heads of their re-
spective departments and report to Ray Woodin, the pub-
lisher. The department heads meet regularly as a group with
Woodin to discuss matters pertaining to the overall business
operations. The parties stipulated, and I find, that the above
individuals are supervisors within the meaning of the Act and
are excluded from any appropriate unit.I. Motor Route CarriersThe circulation department is responsible for the deliveryof the Evening News, Sault Sunday, and the Tri-County Buy-
ers' Guide. The daily newspaper has a circulation of 8,000
customers, which increases to 10,000 on Sunday. Tremble
and Gillespie share the supervisory responsibilities for the
department. Tremble manages the youth carriers, oversees
the mail room and supervises Joe Riley, the bundle driver.
Gillespie manages the motor route carriers and supervises
employee Kim Elander.The youth carriers deliver newspapers on walking routeswithin the urban area. Their bundles are dropped off to them
primarily by Joe Riley who also delivers bundles to stores
and businesses and fills racks within the urban area. The 564DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
motor route carriers, who will hereinafter be referred to asdrivers to avoid confusion with the youth carriers, deliver
newspapers and Buyers Guides' to customers, drop off bun-
dles for carriers, stores and businesses, and fill racks in sub-
urban and rural areas. The Employer currently has sixteen
(16) drivers.The Employer and each driver execute a contract for deliv-ery which describes the driver as an independent contractor.
The contract is subject to termination at the end of its term,
upon 30 days written notice by either party, or immediately
upon the failure to perform by either party. While the con-tract obligates the driver to provide all supplies, in practice,
the Employer provides virtually all necessary supplies such
as rubber bands and plastic bags at no cost to the driver. The
contract requires delivery in a timely fashion, but a specific
time of delivery is not defined. However, independent of the
contract, the Employer does impose target times for deliv-
eries. The contract holds the drivers responsible for any li-
ability or damages in connection with their route deliveries
and for payment of all federal, state and local taxes, F.I.C.A.
contributions, workers compensation insurance premiums and
unemployment compensation coverage for themselves or
their employees. The Employer does not withhold any taxes
and annually issues IRS 1099 forms to the drivers. Lastly,
the contracts set forth rates for each newspaper, Buyers'
Guide or bundle delivery and mileage at $.17 per mile. Some
witnesses testified that the contract rates were negotiated;
others testified that the Employer presented the rates on a
``take it or leave it'' basis. In any case, it is noted that the
rates are identical on all the contracts except one, which was
executed during the pendency of the hearing with a witness
who had recently testified. Occasionally, the drivers are
asked to deliver additional inserts for which they are paid a
piece rate. The drivers do not receive any of the ``fringe''
benefits accorded to the unit employees.The drivers use their own vehicles and pay for their ownfuel, insurance premiums and vehicle maintenance. In the
past, the Employer has participated in a Ford Motor Com-
pany test car program which resulted in drivers sometimes
being provided with such cars. The drivers do not display
any company logo on their vehicles, nor do they wear uni-
forms or company logos on their persons.The drivers can and do deliver products other than theEmployer's while on their routes, as long as such activities
do not interfere with their performance under the delivery
contract. They are also free to hold other jobs and some do.
The signatories to the contracts are not required to perform
the deliveries themselves. They are free to hire helpers or as-
sistants to deliver the routes and are responsible for making
their own financial arrangements with those helpers or assist-
ant. Drivers also are responsible for obtaining and paying
substitutes if they are not able to deliver their routes them-
selves on a particular day. However, if a driver fails to ob-
tain a substitute, the Employer will arrange for and pay a
substitute or have an employee deliver the route. The Em-
ployer expects the drivers to provide it with the names and
telephone numbers of any helpers or substitutes so that the
Employer knows who to contact in the event of missed pa-
pers, but the Employer's approval of such persons is not re-
quired. There have been a few instances where the Employer
notified drivers that particular substitutes could no longer beused. These situations involved asserted serious deficiencieswith the substitutes' performance on deliveries.The Employer establishes and defines the delivery routes.The routes are not exclusive; drivers are free to deliver with-
in the area of another route. Drivers may solicit new cus-
tomers and are in fact expected to increase sales. To that end
the Employer sponsors promotions with prizes. The drivers
can rearrange subscribers among themselves as long as they
notify the Employer of such changes. The drivers are free to
determine the order, method and timing of deliveries within
the target time guideline.There are no work rules for the drivers and they are notsupervised on their routes. The circulation manager attempts
to ride with each driver once or twice a year to verify mile-
age and the number of hours necessary to complete each
route. A representative from the Employer's parent company
has accompanied drivers, but at least one driver declined to
allow the individual to ride with him without a written re-
quest, which was never provided. Employer forms placed at
the tops of the bundles sometimes include special delivery
instructions such as taking newspapers to the customer's
door and a drivers' manual includes procedures to follow for
customer vacations. The manual, however, has not been dis-
tributed for some time. The Employer has also issued guide-
lines for delivery in inclement weather.There is no defined disciplinary procedure for the drivers.Driver contracts have been terminated for consistent late de-
liveries or missed papers. The Employer attempts to issue
two written warning letters before terminating a contract.
However, there is no evidence that drivers are ever sus-
pended or that they have had payments withheld due to
missed deliveries. When deliveries are missed, the Employer
contacts the driver and asks him or her to make the delivery,
or sends the paper out the next day, or occasionally has an
employee make the delivery. The absent driver simply is not
paid the contract rate for deliveries not made. Customer com-
plaints are directed to the Employer. Drivers are notified of
any customer complaints with a complaint form and are ex-
pected to remedy these complaints.In determining whether individuals are employees or inde-pendent contractors, the Board applies the ``right to control
test.'' If the employer retains the right to control the manner
and means by which the results are accomplished, the indi-
vidual is an employee. If the employer controls the results
alone, the individual is found to be an independent contrac-
tor. Glens Falls Newspapers Inc., 303 NLRB 614 (1991);Drukker Communications, 277 NLRB 418 (1985). While thedrivers in the instant case, as is often the situation in cases
involving this issue, exhibit indicia of both employee and
independent contractor status, on balance, the drivers must be
found to be independent contractors.The drivers sign independent contractor agreements. TheEmployer does not subtract any withholding amounts from
their wages and provides the drivers with IRS 1099 forms for
tax reporting purposes. No benefits are offered to the drivers.
They are free to hold other jobs and make other deliveries.
They are not required to drive the routes themselves; they
can hire helpers or assistants to do so, as well as temporary
substitutes, under their own financial arrangements. Drivers
use their on vehicles without company logos and are respon-
sible for their own vehicle expenses. They are not supervised
on their routes and are not subject to a disciplinary proce- 565EVENING NEWSdure. Drivers are free to complete their routes in whateverorder they wish. Routes are not exclusive and drivers are
able to solicit new customers. The above factors demonstrate
that the Employer does not exercise control over the manner
and means by which the desired result, delivery of the Em-
ployer's products, is accomplished.In Thomson Newspaper, 273 NLRB 350 (1984), as in theinstant case, despite the fact that the employer retained vir-
tually unilateral control over the drivers' compensations, the
drivers assumed no entrepreneurial risk, and could be termi-
nated at will, the Board found the drivers to be independent
contractors based on factors essentially as enumerated in the
instant case. The Board further found that those factors indi-
cating independent contractor status outweighed the fact that
the drivers had assigned pickup times and target completion
times and were subject to warnings for lateness, the em-
ployer retained the right to change routes, and customer com-
plaints were directed to the employer. Such factors are more
in the nature of control over results, the timely delivery of
newspapers to customers, rather than the manner and means
of the work performed. Additionally, the drivers in that case
were occasionally required to deliver other items without
compensation. In Asheville Citizen-Times Publishing Com-pany, 298 NLRB No. 136 (June 28, 1990), and Fort WayneNewspapers, Inc., 263 NLRB 854 (1982), drivers were foundto be independent contractors despite the fact that the em-
ployer could alter routes. The Board held, in Drukker Com-munications, supra, that oral contracts terminable at will, em-ployer receipt of customer complaints, the lack of a propri-
etary interest in the route, and provision of supplies by the
employer were not sufficient to confer employee status. See
also, Long Beach Press Telegram, 305 NLRB No. 46 (1991).The instant case is distinguishable from The Oakland Press,249 NLRB 1081 (1981), because, unlike that case, the routeshere are not exclusive, drivers are free to deliver other prod-
ucts, the employer pays no benefits, including accident insur-
ance, employer approval of substitutes is not required and
drivers cannot be transferred to different routes.Based on the above, I find that the motor route carriersare independent contractors. As they are not employees under
the Act, they are not eligible to vote in any appropriate unit.II. The UnitThe editorial department employees are responsible for thetotal editorial content of the newspaper, which includes all
material, except paid advertising. In addition to editor
Fazzari, there are editors in charge of the various sections of
the newspaper, such as sports, lifestyles and general news,
reporters, a photographer and a clerk-typist. The structure or
layout of the newspaper first is determined by the advertising
manager who provides ``dummies'' to Fazzari with page
areas set aside for advertising. Fazzari then decides what por-
tions of the remaining page areas will be devoted to news,
sports and lifestyles. The editors are responsible for the de-
sign and layouts of their pages. Editorial employees use com-
puters in preparing their work. The reporters investigate and
write the stories. The photographer takes editorial and adver-
tising photographs. Tiles, which are computer printouts of
pages, are transmitted to the composing department through
a printer in the composing department. The editorial employ-
ees review the ``paste ups'' prepared by composing employ-
ees and make corrections. The composing department is adja-cent to the editorial department with a partial wall separationand a doorway.The full-time editorial employees receive salaries whichrange from $480 to $978 bi-weekly and expenses; the part-time employees are hourly paid with rates of $4.75 to $5.00.
Some of the reporters and editors spend substantial periods
of their working times outside of the office. The full-time
employees generally work from 7:00 a.m. to 4:00 p.m., but
adjust their schedules as stories or deadlines demand. Fazzari
authorizes compensatory time, rather than overtime, when
appropriate. When hiring a reporter, Fazzari looks for, rather
than requires, a college degree, organizational ability, typing
skills and the ability to learn computer usage. Two editors
transferred from, or worked in, other departments. There are
12 employees in the editorial department and also Linda
Locey, whose status is in dispute.The composing department prepares the paste ups of thenewspaper pages using the tiles supplied by the editorial de-
partment and the advertising dummy sheets. A significant
portion of their work, but less than half, involves composing
products for customers which are then printed by the Em-
ployer's press department. The paste ups are taken to the
pre-press area by composing room employees. The compos-
ing employees use a wax machine to wax the backs of tiles,
a camera for sizing up and down, light tables, cutting ma-
chines and computers. The advertising manager uses the
composing room computers daily. The composing department
manager visits the press room once or twice a week, and oc-
casionally replaces the pre-press employee. Composing room
employees confer with advertising employees to resolve
questions concerning advertisements. Pre-press employee
Judy Jamison presently uses the camera in the composing
room each week, but once a processor is installed in pre-
press, that will cease. On occasion, editorial and advertising
employees use the wax machine. A scanner in the composing
room is also used by editorial employees.The composing employees are hourly paid with rates from$5.00 to $12.64 and receive overtime compensation when ap-
propriate. There are four employees in the composing depart-
ment; two work 7:00 a.m. to 3:00 p.m., Monday through Fri-
day; one works 2:00 p.m. to 11:00 p.m., Monday through
Friday; and one works 4:00 p.m. to 11:00 p.m. on Thursdays,
noon to 6:00 p.m. on Friday and 2:00 p.m. to midnight on
Saturday. One of the editorial department employees pre-
viously worked part time in composing and a composing de-
partment employee previously worked in the business office.The press department prints the Employer's products, aswell as products for customers, the latter accounting for more
than 50 percent of the printing work. Customers arrange for
printing work either directly with the production manager or
through the business office. Approximately 5 percent of the
outside press work is camera ready which means it is not
first processed by the composing department before printing.
One of the printed products is a newspaper insert which is
inserted by the Employer's mail room employees. The press
department uses a web offset lithography process, which has
been in operation since early 1990. There is a press foreman
and two pressmen who run the press in pairs. Only the fore-
man is a journeyman pressman. The other two have received
on-the-job training and have been scheduled as a team to run
the press alone on Saturday nights on occasion since January
1991. Neither had any experience on the type of press cur- 566DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
rently in use before it was installed. Pressman Wayne Linkworked on a different type of press for the Employer from
1986 or 1987 and pressman Chip Link worked on that press
on a part-time basis. There are also two part-time press help-
ers whose responsibilities include taking papers off the pressand ``jogging,'' or straightening, them, and assisting the
pressmen by dumping garbage, picking up and stacking
plates and helping with roll changes and putting plates on the
press. They operate the strapping machine which bundles
newspapers. The helpers also take the bundled newspapers
off the counterveyor machine, a conveyor which runs from
the end of the press into the mail room. They remove the
bundles from the end of the counterveyor in the mail room
and place them on tables for counting and inserting by the
mail room employees. A part-time bindery employee trims,
secures and covers customer products and finally assembles
shipping cartons. Lastly, the pre-press employee is a camera
technician who photographs camera ready copy and proc-
esses the film so that it can be transferred to the plates for
printing. She received on-the-job training and attended a
three-day seminar to learn the process. The pre-press camera
room is located in the mail room and has a window which
opens into the press room. The production manager visits the
composing room twice a day and the editorial department
weekly. He also confers regularly with the advertising man-
ager. Press room employees occasionally question advertising
employees regarding color or other aspects of advertisements
and have had some training on the editorial wire service. The
pre-press employee previously worked in the composing
room and a former press foreman transferred to the compos-
ing department.The hourly wages of the press room employees range fromminimum wage to $15.00 an hour and they are eligible for
overtime pay. The pre-press employee punches the time
clock on the main level of the old building rather than the
one in the press room. The hours of the pressmen and help-
ers vary from day to day and week to week, but include day-
time and evening hours as well as Saturday nights. The pre-
press employee works 8:00 a.m. to 4:00 p.m. or 9:00 a.m.
to 5:00 p.m. The pressmen and helpers wear uniforms for
which the Employer contributes to cleaning costs. Presum-
ably, uniforms are necessary for pressmen and helpers due
to the nature of the work performed. The pre-press employee
does not wear a uniform.The mail room employees are responsible for countingnewspapers in bundles, inserting, tying bundles and mailing
newspapers. The mail room supervisor, Noel Hallesy, and
three employees, Albertine Savoie, Mary Byron and Marge
Pilcher work regular daily schedules. In addition, there are
fifteen inserters who are scheduled to work on an ``as need-
ed'' basis. Circulation Operations Manager Tremble oversees
the mail room and visits it daily. The mail room employees
place printed bundle tops provided by circulation employees
on each driver's and carrier's bundles. The bundle strapper
used in the mail room is the same as the one used in the
press room. After the newspapers have been counted, had in-
serts added, and have been bundle-tied, they are picked up
from the mail room by the motor route drivers and the bun-
dle driver.The inserters are paid at minimum wage with a Saturdaypremium. The hourly wage rates of the regularly-scheduled
mail room employees range from $4.50 to $5.05 an hour, thelatter being Hallesy's rate, with a Saturday premium. Themail room employees work midday hours on weekdays and
Saturday nights, as required by the timing of the press runs.The advertising department is responsible for the sale ofdisplay advertisements for the Employer's newspapers and
the Buyers' Guide and the layouts of those advertisements.
There are three sales representatives supervised by advertis-
ing manager Richard Beadle. The sales representatives serv-
ice customers who come in person to the Employer's offices,
receive advertisement orders over the telephone, obtain client
approval for the finished product and assure that the adver-
tisements are scheduled for the correct page location and date
of inclusion in the paper. Some customers request that ``tear
sheets'' of their advertisements be sent to them and that is
done by either the advertising department or the mail room.
Layouts are sent to the composing department where the ad-
vertisements are designed. Sales representatives check the
paste ups in the composing area on a daily basis to insure
that the proper advertisements are included. Editorial and
composing employees notify the sales representatives of er-
rors in advertisements. Communications regarding display
advertisements in the classified advertisement section are re-
layed through the composing department from a sales rep-
resentative to the classified advertising manager. The adver-
tising department manager and the mail room supervisor con-
fer regarding the number, scheduling and placement of in-
serts or relay that information through the circulation depart-
ment. The desks for the advertising and circulation depart-
ments are clustered in the same open area and the employees
share a copy machine. One of the sales representatives trans-
ferred from classified advertising and a current editorial em-
ployee previously worked in the advertising department.The sales representatives are paid a base salary plus com-mission and also receive a gas allowance of $.17 cents a
mile for use of their own automobiles. They earn between
$17,000 to $22,000 a year. Generally, they work normal
business hours with the flexibility to adjust their own sched-
ules and spend approximately half their time outside of the
office servicing clients. They are expected to dress in appro-
priate business attire. A college degree is not a requirement
and prior experience in sales or advertising layout is pre-
ferred, but not required. Two of the sales representatives exe-
cuted covenants not to compete.The business department, headed by business managerValerie Rose, includes Terri Smart, the display billing clerk,
and Rhonda Coullard. Rose also oversees Penny Joss, the
classified advertising manager, and supervises Ralph Vert,
the janitor. The business office is responsible for preparing
statements, journal vouchers, payroll, quarterly reports and
for accounts receivable and payable. The business department
is located near the front entrance on the main level of the
old building and consists of an open area with a reception
counter and four desks and an enclosed office for Rose.Smart works 8:00 a.m. to 5:00 p.m. three days a week.She answers the telephone and waits on customers in addi-
tion to doing the display billing. Smart is paid an hourly
wage of $5.50. Coullard performs receptionist duties in addi-
tion to serving as Woodin's personal assistant. Joss and
Coullard fill in for each other during breaks. Coullard is paid
at an hourly rate of $6.25. A former business office em-
ployee now works in composing. The pre-press employee
previously worked in the business office. 567EVENING NEWSIn the circulation department, Kim Elander is responsiblefor subscription billing, computer input, receipts of start and
stop orders, customer complaints and the mailing of Buyers'Guides. Her hours are from 2:00 p.m. to 7:00 p.m. Monday
through Friday and Sunday mornings. She is hourly paid, but
her rate is unknown. Joe Riley, the bundle driver, works ap-
proximately noon to 3:30 p.m. daily and Sunday from 3:00
a.m. to 7:00 a.m. He earns a salary of $250 bi-weely. Riley
is the first to pick up his bundles in the mail room each day
and returns to pick up a second batch of bundles after the
first are delivered.The department heads all report directly to Woodin whois responsible for determining labor relations and personnel
policies. Regular department head meetings are held where
various aspects of the business operations are discussed. Per-
sonnel files for all employees are kept in the business office.
Benefits are uniform for all full-time employees; part-time
employees are not eligible for benefits with the exception of
Noel Hallesy and Mary Byron due to their long tenures. The
benefits differ somewhat between employees hired before
and after 1983.The Employer was party to a collective bargaining agree-ment covering a composing department unit for the period
1978 to 1980 and to two successive collective bargaining
agreements covering a press department unit for the period
1979 to 1982. None of the Employer's employees have had
union representation since 1982.The Board has acnowledged the unique nature of thenewspaper industry in that the end product is always the re-
sult of the close cooperation and joint efforts of all depart-
ments. The Bureau of National Affairs, Inc., 96 NLRB 673(1951). The facts in the instant case demonstrate that the op-
erations of the Employer's departments reflect such a func-
tional integration. The work of the editorial department flows
to the composing department which prepares the pages for
printing by the press department. The printed product moves
to the mail room where it is organized for delivery by the
circulation department. The advertising department coordi-
nates with editorial employees as to the content of the news-
paper and relies on composing staff members for the design
of advertisements. The business office staff handles billing
for advertisements and other financial management. As a re-
sult of the degree of functional integration in the newspaper
industry, the Board has found that the optimal unit of non-
mechanical employees includes all such employees. GardenIsland Publishing Co., Ltd., 154 NLRB 697 (1965); ValleyNews and Green Sheet, 223 NLRB 455 (1976). Cases citedby the Employer where separate departmental units were
found appropriate involved situations where the petitioning
union sought a unit of less than all non-mechanical employ-
ees and the employer proposed departmental units, or where
the parties agreed to departmental units, or where no union
sought to represent a broader, overall, non-mechanical unit.With respect to mechanical employees in the composingand press areas, the Board's decisions reflect a history of
craft union representation. The Board has generally adhered
to such traditions in finding separate craft units or an overall
mechanical unit. See, e.g., Suburban Newspapers Publishing,Inc., 226 NLRB 154 (1976). The Board's decision in LeafChronicle Company, 244 NLRB 110 (1979), in which anoverall mechanical unit was found appropriate, reflects the
lessening influence of tradition in the newspaper industry.The Board noted the merger of certain older craft unions, thelack of special skill requirements for hire or any rigid ap-
prenticeship programs, and the lessening of skill require-
ments due to technological changes, such as the growing
prominence of computers. In the instant case, the composing
employees receive on-the-job training and utilize computers
in their work, as do the editorial employees, albeit with dif-
ferent programs. The press department employees, including
the pressmen, receive on-the-job training, but there is no for-
mal apprenticeship program. Some of the press department
employees receive minimum wage and do not perform what
would be considered traditional skilled work.It is well established that the Board need not determine themost appropriate unit, but rather an appropriate unit. The
Board's inquiry begins with the petitioning union's proposed
unit, and if that unit is found inappropriate, the Board scruti-
nizes the employer's unit proposals. P. J. Dick Contracting,290 NLRB 150 (1988). The petitioner's desires are relevant,
but that does not obviate the need to demonstrate some com-
munity of interest. Airco, Inc., 273 NLRB 348 (1984). How-ever, the Board has established that a plantwide unit is pre-
sumptively appropriate, and organization by department or
classification is not favored. Ibid.In the instant case, labor relations and personnel policiesare centralized and all department heads report to Woodin.
Fringe benefits are uniform for all full-time employees.
Wage rates vary as much within departments as between de-
partments. Differences in methods of compensation, such as
the commissions paid to sales representatives, are insufficient
bases for the exclusion of a group of employees where other
community of interest factors are present. Wilson WholesaleMeat Company, 209 NLRB 222 (1974). Employees havetransferred to other departments, including transfers between
mechanical and non-mechanical departments. There is also a
good deal of inter-departmental employee contact and inter-
reliance of efforts. Circulation and advertising employees
work in the same open area. Advertising employees check
paste-ups in the composing room daily. The press helpers
work in the mail room removing bundles from the
counterveyor on a daily basis and the camera room for the
pre-press employee is located in the mail room. The total
number of employees is small, at most, 53 employees, and,
as discussed above, the operation is highly integrated.Based on the above factors and evidence, I find that anoverall unit of all employees in the editorial, composing,
press, mail, circulation, advertising, and business departments
is an appropriate unit. While the Board has traditionally
found separate units of mechanical and non-mechanical em-
ployees appropriate, the circumstances in the instant case, in-
cluding that a small number of employees are involved who
work with a high degree of functional integration, employee
interchange and contact, and the lack of traditional craft and
skill demarcations, warrant the application of the Board's
presumption of appropriateness for a plantwide unit, particu-
larly where, as here, the petitioning union seeks to represent
such a broad unit. The bargaining history regarding the press
and composing units is both remote and too brief to be deter-
minative. Dezcon, Inc., 295 NLRB 109 (1989).